DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the garment being fitted about the arms, legs, head, or other appendage (claim 3, and figure 4 supports the garment being fitted about the torso, but the drawings do not support the garment being fitted about any other body part), the pouch (claim 3, and the figs have support for a pocket but not a pouch), absorbent pads (claim 7), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 8-11 are objected to because of the following informalities:  In the preamble, insert –A—before “garment” for consistency with claim 1 from which claims 8-11 depend.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1 is indefinite by the recitation “that can be repositioned” because it is unclear to what “that” is referring.  What can be repositioned, the garment, the pocket, the medical and other apparatus, or the body?
Claim 2 is rendered indefinite by the recitation “secured items” because it is unclear whether the secured items are positive structural recitations or if the garment is capable of being used in combination with secured items, but secured items are not part of the claimed invention.
Claim 3 is rendered indefinite by the recitation “elasticated pouch,” because it is unclear if the pouch is the same as or in addition to the pocket of claim 1.
Claim 3 is rendered indefinite by the recitation “apparatus” because it is not clear if the “apparatus” is a new feature being introduced or if the apparatus is referring to a previously recited features, such as the garment.
Claim 4 is rendered indefinite by the recitation “an elastic garment” in the preamble, because it is not clear if this is referring to the garment of claim 1 or second garment.  Examiner suggests replacing “An elastic garment” with –A garment--.
Claim 4 is rendered indefinite by the trademark “VELCRO” in line 1.  When a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any 
Claim 4 recites the limitation "the skin" in line 2 and “the body” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "heavy" in claim 4 is a relative term which renders the claim indefinite.  The term "heavy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What weight is the cutoff for being considered “heavy?”
Claim 5 is indefinite because it is not clear if this is an independent claim or if “garment” is the same as “a garment” in the previous claims.
Claims 5-7 and 12 are rendered indefinite because it is unclear if they are method claims (“used to…,” “providing storage…,” “used for,” “is worn”) or functional apparatus claims.  For the purpose of examination, the claims are being treated as apparatus claims reciting the function of the garment.
Claim 5 is rendered indefinite because it is not clear if the “all post-surgical apparatus” is a positive structural recitation or if the garment is capable of containing all post-surgical apparatuses, but the apparatuses are not included in the claimed invention.
Claim 5 recites the limitation "the patient’s body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is rendered indefinite by the recitation “one size fits most.”  To what is “most” referring?
Claim 11 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "quickly" in claim 11 is a relative term which renders the claim indefinite.  The term "quickly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How fast must moisture be wicked in order to be considered “quick?”
Claim 12 is rendered indefinite by the term “their.”  To what is “their” referring?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9591880 B2; hereinafter, “Lee”).

As to claim 1, Lee discloses a garment (post-surgical garment, title) with a pocket (“pouches,” abstract) which can be used to hold and secure medical and other apparatus comfortably and unobtrusively close to the body that can be repositioned for comfort (capable of holding and securing medical and other apparatus, such as post-surgical drains and tubing as disclosed in the abstract).  

As to claim 2, Lee discloses a garment as in Claim 1 which provides easy and ready access to secured items (secured items such as post-surgical drains and tubing as disclosed in the abstract, capable of providing access via closure assemblies 36, flaps 35, and openings such as 40).  

As to claim 3, Lee discloses a garment as in Claim 1 made of elastic material which can be fitted about the torso (capable of being fitted and intended to be fitted as shown in fig 3), arms, legs, head or other appendage, which has an elasticated pouch to secure apparatus to the body (pouches 34).

As to claim 5, Lee discloses Garment is used to contain all post-surgical apparatus including boluses, drains, tubing and bandages in a clean and organized matter without interfering with the patient's body (capable of containing, by being inserted into pouches 34).  

As to claim 6, Lee discloses Garment, as in Claim 5, simplifies post-surgical recovery process by providing storage for all items (capable of simplifying and capable of providing storage, such as storage in pouches 34).  

As to claim 8, Lee discloses Garment, as in Claim 1, may be anti-microbial and thusly is repellent to odor and bacterial growth (capable of being anti-microbial, such as when the garment is provided with anti-microbial material).  

As to claim 9, Lee discloses Garment, as in Claim 1, is one size fits most (the garment fits most people who have dimensions similar to the garment).  

As to claim 10, Lee discloses Garment, as in Claim 1, is machine washable and/or disposable for single use embodiments (capable of being washed, capable of being disposed of).  

As to claim 11, Lee discloses Garment, as in Claim 1, wicks moisture from the body quickly (col 5 line 5-15 discloses at least flaps 35 are moisture wicking material).  

As to claim 12, Lee discloses Garment, as in Claim 5, is worn in place of post-surgical recovery tops and fanny packs or pocketed free-moving storage belts (capable of being worn), eliminating their use and allowing patient to return to normal clothing wear directly following mastectomy or any other breast or torso surgery.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abshire (US 20150237933 A1).

As to claim 1, Abshire discloses a garment (figs 1-5) with a pocket (pouch 1400, 3400) which can be used to hold and secure medical and other apparatus comfortably and unobtrusively close to the body that can be repositioned for comfort (capable of holding and securing medical and other apparatus, such as medical tubing or appurtences to medical tubing as disclosed in pp 0012).

As to claim 4, Abshire discloses an elastic garment (“elasticized material,” pp 0012), as in Claim 1, free of abrasive materials, such as Velcro, buttons, snaps, zippers belts or heavy seams, which can irritate the skin when worn close to the body (figs 1-5).  

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Criss (US 20140031775 A1).

As to claim 7, Criss discloses Garment is used for post-surgical drainage catchment (undergarment for post-surgical mastectomy patients, title) by securing absorbent pads (“absorbent pad,” pp 0037) close to body when no drainage boluses are being used, i.e. open drainage sites (pp 0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732